ORDER

PER CURIAM.
Michael Hudson (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying his claim that his trial counsel was ineffective for failing to: (1) adduce from Defendant testimony that he had not resided at a certain address since 2001; (2) request that the trial court remove a juror for sleeping during trial; and (3) investigate and call a witness.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).